         Case 1:19-cv-06864-NRB Document 15 Filed 06/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
40 WALL ST LLC,
                                                                   ORDER
                  Plaintiff,
                                                          19 Civ. 6864 (NRB)
             - against -

DEAN & DELUCA, INC.,

               Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS    on   June   25,   2020   this   Court   received   notice   that

defendant Dean & DeLuca, Inc. (“Dean & DeLuca”) filed for Chapter 11

bankruptcy relief on March 31, 2020 in the United States Bankruptcy

Court for the Southern District of New York, see ECF No. 14; and

     WHEREAS the bankruptcy filing triggered the automatic stay

provision of 11 U.S.C. § 362; and

     WHEREAS plaintiff’s claims against Dean & DeLuca may be resolved

in the context of the ongoing bankruptcy proceedings; it is hereby

     ORDERED that this case is dismissed without prejudice to its

renewal in the event that the dispute between plaintiff and Dean &

DeLuca is not fully resolved in the context of the bankruptcy

proceedings.    The Clerk of Court is respectfully directed to close

this case.

Dated:      New York, New York
            June 25, 2020

                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE
       Case 1:19-cv-06864-NRB Document 15 Filed 06/25/20 Page 2 of 2




A copy of the foregoing has been emailed on this date to:

William R. Baldiga
Brown Rudnick LLP
7 Times Square
New York, NY 10036
wbaldiga@brownrudnick.com




                                    2
